DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-20, as filed 06/24/2020, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:

A method comprising: 
--receiving, by at least one processor of a medical imaging system, at least one medical image; 
--automatically parsing, by the at least one processor, the at least one medical image to determine an originating vendor application; 
--automatically selecting and retrieving, from at least one central rules repository, at least one smart tag morphing rule based on the originating vendor application and a destination vendor application, the at least one central rules repository communicatively coupled to a plurality of processors of a plurality of medical imaging systems including the at least one processor of the medical imaging system, the at least one central rules repository configured to store a plurality of smart tag morphing rules accessible to each of the plurality of processors of the plurality of medical imaging systems;
--automatically applying, by the at least one processor to the at least one medical image, the at least one smart tag morphing rule selected and retrieved from the at least one central rules repository to morph at least one tag of the at least one medical image to be compatible with the destination vendor application; and 
--providing, by the at least one processor, the at least one medical image having the at least one morphed tag to the destination vendor application for one or both of storage and display.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. Other than reciting generic computer terms like “by at least one processor of a medical imaging system”, nothing in the claims precludes the italicized portions from practically being performed in the mind. For example, selecting and applying a smart tag morphing rule in the context of this claim encompasses a mental process of the user because a person can review business rules and annotate a file or update a document accordingly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the BRI of these steps includes methods of organizing human activity such as an office worker identifying applicable business rules and updating documents accordingly. The claimed “at least one medical image” contains metadata (“tags”) that are analogous to fields on a standardized document and the morphing rules include things like adding data to or removing data from the fields as dictated by the rules.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims such as by adding logic to the rules or describing what data is added to or removed from the tags.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of receiving at least one medical image, a rules repository coupled to processors, and outputting data for storage and displace which all amount to invoking computers as a tool to perform the abstract idea, see applicant’s specification par. [0017], “Thus, for example, one or more of the functional blocks (e.g., processors or memories) may be implemented in a single piece of hardware (e.g., a general-purpose signal processor or a block of random access memory, hard disk, or the like) or multiple pieces of hardware”, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving at least one medical image which amounts to mere data gathering, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as by adding limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-8, 10-14, and 16-20). For example, the BRI of the rules being user configurable in claims 2, 10, and 16 amounts to allowing users to modify the logic that drives the data processing. Additionally, the detail surrounding the text that is added, removed, or re-arranged in the tags in 3-8, 11-14, and 17-20 merely adds to the abstract idea identified above and amount to invoking computers as a tool to perform it. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite no additional subject matter going beyond the abstract idea or the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khare (USP App. Pub. No. 2015/0022556) in view of Teres (USP App. Pub. No. 2005/0066002).
Regarding claim 1, Khare discloses: A method comprising: receiving, by at least one processor of a medical imaging system, at least one medical image (“in some embodiments, the application 131 receives image data (at block 320) and executes existing and enabled morphers to apply the morphers to the image data (at block 325),” par. [0085]); 
--automatically parsing, by the at least one processor, the at least one medical image (“The received image can be received from a data source 133, searched for (queries) in a data source 133, returned as a search result from a data source, or transmitted to a data source 133,” par. [0085]) to determine an originating vendor application (various tags indicate an originating vendor application such as Manufacturer or Modality in FIG. 10); 
--… the at least one central rules repository communicatively coupled to a plurality of processors of a plurality of medical imaging systems including the at least one processor of the medical imaging system, the at least one central rules repository configured to store a plurality of smart tag morphing rules (“the morpher application 131 includes a rules engine and a morpher core. As described in more detail below, the rules engine can be configured to create morphers, whereas the morpher core initializes and executes morphers,” par. [0020]) accessible to each of the plurality of processors of the plurality of medical imaging systems (“As illustrated in FIG. 1, in some embodiments, the computing device 102 also communicates with one more external devices over at least one network 134 (e.g., via a TCP/IP, LAN or WAN connection) through the input/output interface 130,” par. [0023]); 
--automatically applying, by the at least one processor to the at least one medical image, the at least one smart tag morphing rule selected and retrieved from the at least one central rules repository to morph at least one tag of the at least one medical image to be compatible with the destination vendor application (“if the value of the image attribute satisfies the specified matching condition, the morpher core performs the corresponding specified morphing action on the image (at block 335). In particular, the morphing core can automatically perform the morphing action by modifying a value of at least one attribute of the received image,” par. [0087]); and 
--providing, by the at least one processor, the at least one medical image having the at least one morphed tag to the destination vendor application for one or both of storage and display (“In some embodiments, a morpher is used on a DICOM image received by an archive from a designated source (e.g., into a vendor neutral archive (“VNA”), output to another archive or DICOM-compliant entity, or based on other specific events, such as a query),” par. [0004]; “For example, the data source 133 can include a database that stores medical image data, and the computing device 102 can receive image data from the data source and/or transmit image data to the data source 133 for storage,” par. [0022]; “Input morphers are executed when an image is received at a data source 133, and output morphers are applied to images leaving a data source 133 (e.g., for transmission to and storage in a different data source),” par. [0026]).

Khare discloses tag morphing rules for many different types of transformations, but does not expressly disclose selecting a morphing rule based on the originating vendor application and a destination vendor application. Teres teaches:
	-- automatically selecting and retrieving, from at least one central rules repository, at least one smart tag morphing rule based on the originating vendor application and a destination vendor application (“At Act 615, the common integration layer 32 identifies the message type of the received event transaction and selects from an event map database 710 (defined hereafter), a message data format and message destination based on the identified message type and the source of the received message. At Act 620, the common integration layer 32 then converts the data in the received event transaction from its original data format to a second data format that is compatible with a destination system element.,” par. [0070]-[0071]; vendor specific formats in par. [0008]; “Manufacturer Model Name tag in FIG. 18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the tag morphing of Khare with logic of Teres that selects transformations based on the originating vendor and destination vendor because this would allow data interface between systems with differing formats (Teres par. [0011]-[0013]).
Additionally, it can be seen that each element is taught by either Khare or Teres. The data transformations of Teres do not affect the normal functioning of the elements of the claim which are taught by Khare. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Teres with the teachings of Khare since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.

Regarding claim 2, Khare further discloses:
--the at least one smart tag morphing rule is user configurable (“the morpher application 131, when executed by the processor 110, allows a user to define, edit, and configure morphers,” par. [0020]), and 
--the at least one medical image is received by the at least one processor from one of: an imaging modality configured to acquire the at least one medical image, or an archive configured to provide the at least one processor with the at least one medical image in response to an image retrieval request (“the data source 133 can also include an imaging modality or other device that generates or provides image data,” par. [0022]).

Regarding claim 3, Khare further discloses: wherein the at least one smart tag morphing rule comprises a static morphing rule having a predefined static configuration, the predefined static configuration comprising: adding a prefix to an existing value of a target tag, removing a prefix from the target tag, adding a pre-defined tag, and/or removing the target tag (“For example, a morphing action can delete an image attribute, add an image attribute, or modify an image attribute (e.g., add a prefix “INT” to a patient name),” par. [0005]).

Regarding claim 4, Khare further discloses: wherein the at least one smart tag morphing rule comprises a dynamic morphing rule configured to perform an action on a target tag in the at least one medical image based on inputs from other tags in the at least one medical image (FIG. 16 shows an action (Morphing Action) that is performed based on inputs from other tags (Matching Condition applies to images with a certain tag) as further described in FIG. 3; “an insert operator that inserts the value at any index into another value,” par. [0058]).

Regarding claim 5, Khare further discloses: wherein the at least one smart tag morphing rule comprises an external input morphing rule configured to perform an action on a target tag in the at least one medical image based on inputs from an external system (“The computing device 102 can also communicate with one or more data sources 133 through the input/output interface 130. For example, the data source 133 can include a database that stores medical image data, and the computing device 102 can receive image data from the data source and/or transmit image data to the data source 133 for storage. In some embodiments, the data source 133 can also include an imaging modality or other device that generates or provides image data,” par. [0022]; additionally, the image itself is an input from an external system and is used for taking an action).

Regarding claim 6, Khare further discloses:
-- retrieving, by the at least one processor, at least one smart tag repair rule from the at least one central rules repository (“in some embodiments, the application 131 receives image data (at block 320) and executes existing and enabled morphers to apply the morphers to the image data (at block 325),” par. [0085]); 
--applying, by the at least one processor, the at least one smart tag repair rule to the at least one medical image to correct at least one malformed tag of the at least one medical image (“Morphers can be used to fix the discrepancies,” par. [0004]); and 
--storing, by the at least one processor at an archive, the at least one medical image having at least one corrected tag (“Input morphers are executed when an image is received at a data source 133, and output morphers are applied to images leaving a data source 133 (e.g., for transmission to and storage in a different data source),” par. [0026]).

Regarding claim 7, Khare further discloses: wherein the at least one smart tag repair rule is configured to one or more of: repair malformations in a photometric interpretation tag, repair malformations in a unique identifier tag (“modify an image attribute (e.g., add a prefix “INT” to a patient name),” par. [0005]), add missing sequence delimiters, correct a date/time format, repair mismatched character sets, reorder out of order tags (“a flip operator that flips the values of two tags,” par. [0056]), repair malformed group length (“a truncate operator that truncates a value to a specified length,” par. [0063]), and remove inapplicable command tags (“a morphing action can delete an image attribute,” par. [0005]).

Regarding claim 8, Khare further discloses: wherein the at least one smart tag repair rule is retrieved by the at least one processor from the at least one central rules repository based on one or more of: a medical imaging site of the medical imaging system (“Each existing morpher can be identified by a morpher name 1102 (e.g., “Flip Institution and Department”),” par. [0088]); an imaging modality from which the at least one medical image is acquired, the imaging modality identified by the at least one processor parsing the at least one medical image (“or example, an example matching condition may be the value of attribute “patient identifier” starts with the letter “A” or the value of attribute “image modality” is “CR,”” par. [0004]); or at least one detected tag malformation, wherein the at least one detected tag malformation is identified by the at least one processor processing the at least one medical image to detect the at least one detected tag malformation.

	Regarding claims 9-14 and 15-20, the claims are substantially similar to claims 1-8 as set forth in the table below. The claims are rejected with the same reasoning. 

Method claim
Analogous claims
1
9, 15
2
10, 16
3
11, 17
4
11, 17
5
11, 17
6
12, 18
7
13, 19
8
14, 20


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP App. Pub. No. 2015/0081846 teaches in par. [0095]: “Translation and mapping may be issues in certain implementation. In another aspect of implementation of the present invention, anchor components (12) may include programming in order to perform some translation and mapping of the data being exchanged between devices. One possible example is anchor components (12) including “message morphing” functionality, which in the context of medical device communications, means changing the tags in message headers so they are acceptable to the devices involved in the transaction.”
USP App. Pub. No. 2016/0300015 teaches in par. [0066] conversion of a DICOM date tag from one format to another.
USP App. Pub. No. 2014/0330855 discloses techniques for dynamically modifying metadata associated with a DICOM image (see par. [0021]-[0022]).
The Vendor Neutral Archive Wikipedia article from 2014 generally describes approaches for managing various formats of images including various techniques for Dynamic Tag Morphing on pages 5-6.
The Gray Consulting DICOM Tag Morphing article from 2007 describes tag morphing a DICOM/PACS setting that accommodates vendors with different tag formatting (page 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant, can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626